Title: To Thomas Jefferson from Robert Mills, 28 August 1822
From: Mills, Robert
To: Jefferson, Thomas


My dear Sir
Columbia
Augt 28. 1822
Permit me to enclose you my pamphlet on the Internal Improvement of South Carolina, with the expression of the sincerest esteem and the highest respect for your exalted character.—Should your leisure at any time admit of your perusing it, I shall be gratified, and I trust that I shall have written nothing but what will meet with your approbation—If I shall appear to be too sanguine, attribute the warmth to the best of motives the love of country—The pamphlet was hastily written with the view to affording some general light to our citizens but you will examine it with the eye of a friend.—It is a source of much pleasure to me to learn of your continued health; may this blessing my dear Sir, continue with you thro’ life, and the sincere prayer of my heart is that when it pleases God to call you from your useful labors here, he may call you to rest in the bosom of his love,—Mrs Mills joins me in this expression of respect & esteem.—I salute you dear Sir affectionatelyRobt MillsPS. I have been now nearly two years in the service of my native state. Should it not be too fatiguing to you will you favor us with a line?—